DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/27/2020 has been considered by the examiner. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a metal coating mainly including Ru or including Ru-Ti alloy”.  It appears the limitation should include the word “a” between the words “including” and “Ru-Ti”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki et al (JP2005264191 A) in view of Murayama (US 5,409,782 A).
Regarding claims 1-2, Yoshiyuki teaches a decorative article such as a watch exterior part with an excellent aesthetic appearance over long periods of time comprising a base material (substrate) which may be mainly composed of Ti and /or stainless steel (metal) (p1 of 17), a foundation (underlayer) coating mainly composed of Ti, (p2 of 17) and a first and/or second ( an intermediate) coating of TiCN (p1 of 17). 
Yoshiyuki does not teach a metal coating mainly including Ru or including a Ru-Ti alloy configured as an outermost film.
However, Murayama teaches a layered coating excellent in decorative properties, in which an outermost coating may be a metal or alloy coating that provides a desired color, tone or gloss and expressly includes metals or alloys such as gold, Cu, Al, Ni, Ag, Zn, Sn, Ta, V, Cr, Co, Pt, Pd, Ru, Rh, Ti, W, Mo, Ir, Cd,Sb, Hf, Ga, Si, Fe, Y, Ba, Ge, Zr, Nb and In and compounds thereof.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an additional outer coating to the coating materials taught by Yoshiyuki and to choose from among the explicitly taught metals, either Ru or a Ru-Ti alloy as a possible outermost metal or alloy coating to provide a particular desired decorative property with a tone or gloss desired.
Regarding claims 3 and 4, Yoshiyuki and Murayama teach all of the limitations of claim 2 and because the presence of an Ru-Ti alloy is optional in claim 1 as an alternative to Ru metal, the content of the Ru and Ti in the Ru-Ti alloy are also optional limitations since the metal coating may be Ru metal.  As such the limitations of claims 3 and 4 are also considered met by Yoshiyuki and Murayama.
Regarding claims 5-7, Yoshiyuki and Murayama teach all of the limitations of claims 2-4.
Murayama does not expressly teach the average thickness of the metal coating is from 0.1µm to 2.0 µm.
However, Murayama teaches layers having thicknesses of between 0.2 and 1.0µm (col 4 – 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the metal or alloy coating in a thickness of between 0.2µm and 1.0µm entirely within the claimed thickness range since those are the only thicknesses Murayama contemplates. 
Regarding claims 8-9, Yoshiyuki and Murayama teach all of the limitations of claims 2-3.   
Yoshiyuki does not expressly teach the average thickness of the formation layer is from 0.01µm to 0.5 µm.
However, Yoshiyuki teaches the thickness of the foundation layer is from 0.1µm to 2 µm (p 2 of 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness for the foundation coating of between 0.2 and 1 µm overlapping the claimed range of from 0.01µm to 0.5 µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claims 10-13, Yoshiyuki and Murayama teach all of the limitations of claims 2-4 resulting in the TiCN layer(s) of Yoshiyuki being an intermediate coating provided between the foundation film and the metal coating.
Regarding claim 14, Yoshiyuki and Murayama teach all of the limitations of claim 10.
 Yoshiyuki does not expressly teach the average thickness of the first and/or second coatings (intermediate) layer is from 0.1µm to 2.0 µm.
However, Yoshiyuki teaches the thickness of the first coating may be as small as 0.15µm and the thickness of the first and second coatings combined may be as high as 5.5 µm (p 2 of 17) with a full range of from 0.15 to 5.5.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness for the intermediate coating of between 0.15µm and 5.5 µm overlapping the claimed range of from 0.1µm to 2.0 µm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 15-17, Yoshiyuki and Murayama teach all of the limitations of claims 1-3. 
Yoshiyuki and Murayama does not expressly teach wherein a surface at a side provided with the metal coating has a nanoindenter hardness from 1000 to 1500, the nanoindenter hardness being measured with a load of l.000mN.
However, the hardness of the surface at a side provided with the metal coating, is found to be an inherent characteristic of the coating comprising all the claimed elements.  Since the prior art does disclose a coating comprising substantially the same elements or components as that of the applicant, it is contended that the coating of the prior art is capable of delivering the same hardness level. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the hardness), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claims 18-20, Yoshiyuki and Murayama teaches all of the limitations of claims 2, 3, and 5 and further teaches a decorative article such as a watch exterior part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784